Case: 12-51105      Document: 00512489598         Page: 1    Date Filed: 01/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                  FILED
                                      No. 12-51105                            January 6, 2014
                                                                               Lyle W. Cayce
                                                                                    Clerk
CALDWELL INDEPENDENT SCHOOL DISTRICT,

                                          Plaintiff - Appellant Cross-Appellee
v.

JOE P., by next friend of L.P.; DIANA P., by next friend of L.P.,

                                          Defendants - Appellees Cross-Appellants




                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:11-CV-653


Before STEWART, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.
PER CURIAM:*
       The court has carefully considered this appeal in light of the oral
arguments, briefs, and pertinent portions of the record. Having done so, we
find no reversible error of law or fact. The judgment of the district court is
AFFIRMED. See 5th Cir. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.